DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, 11 a method), machine (claim 14 of a device), or manufacture (claim 20 encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
providing a parameterized model (M) for a possible moisture related disturbance;
providing background information (I) concerning the model, I being known a priori, calculating a prior probability of M given I, P(M | I); 
collecting data connected to the substrate; 
computing a probability of the model given D and I, (P (M | D,I);
repeating the computing of P(M | D,I) as additional data is collected; and 
accepting the model if P(M | D,I) is greater than 0.9, and otherwise rejecting the model.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.   This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “at least one sensor (D)” is a generic data collecting device.  The element of “wherein the glass substrate is a part of a vehicle window, building window, or merchandiser” is merely a technology tie.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-8 and 21 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims  2-8 and 21  are merely extensions of abstract ideas with no additional elements and only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Evaluating claim 9, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
providing a plurality of parameterized models (Mx) for different possible disturbances: 
providing background information (Ix) concerning each of the models; 
calculating a prior probability of Mx given Ix, P(Mx ix); 
collecting data connected to the substrate; 
computing a probability of each said model given D and Ix, P(Mx | D,Ix);
 repeating the computing of P(Mx | D,Ix) as additional data is collected; 
comparing the probability of each said model to a predetermined threshold; 
accepting or rejecting each said model based on the comparing. 

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.   Although the claim recites “when a particular model is accepted, causing an action to be taken relative to the glass substrate in dependence on the particular model that is accepted” no action is specified.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “at least one sensor (D)” is a generic data collection device.  The element  “glass substrate” is a technology tie.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 10-14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 10-14 are merely extensions of abstract ideas with no additional elements and only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
calculate a prior probability of Mx given Ix, P(Mx ix); 
compute a probability of each said model given D and Ix, P(Mx | D,Ix);
repeat computations of P(Mx | D,Ix) as additional data is collected; 
compare the probability of each said model to a predetermined threshold; 
accept or reject each said model based on the comparison.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.   This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “at least one sensor (D)” is a generic data collection device.  The additional element of “a substrate” is merely a technology tie.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The elements of “a first and second memory location” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int' l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
	Dependent claim(s) 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 10-14 are merely extensions of abstract ideas with no additional elements and only generic elements.  The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 9-11, 13, 15-16, 18-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,276,389 (Levers) in view of US Publication 2006/0015307 (Holschneider).
 	
	
Regarding claim 1, Levers discloses a method of detecting moisture on a glass substrate (“the identified rain pattern” (Col 2, Ln 56-57) and “distinguishing between the presence of moisture and dirt” (Col 3, Ln 5-6)), the method comprising: 
collecting data from at least one sensor (D) connected to the substrate (“a sensor mounted to the windshield for monitoring a portion of the windshield, the sensor generating a signal having a value which varies as both moisture and dirt collect on the monitored portion” (Col 2, Ln 62-67);
accepting the model if P(M | D,I) is greater than 0.9, and otherwise rejecting the model (“a plurality of operating thresholds are established” (Col 2, Ln 32) where .9 is a design choice), 
wherein the glass substrate is a part of a vehicle window, building window, or merchandiser (“vehicular windshield” (Col 2, Ln 60)).
	However, a like reference Holschneider teaches:
providing a parameterized model (M) (“A stands for model” [0034]) for a possible moisture related disturbance (“wet with a specific probability” [0034]);
providing background information (I) concerning the model, I being known a priori (“probability of the model A under the condition of the measured values B" [0034]), 
calculating a prior probability of M given I, P(M | I) (“p(A/B) is designated the likelihood and indicates the probability of the model A under the condition of the measured values B” [0034]); 
computing a probability of the model given D and I, (P (M | D,I) (“measured values B
    PNG
    media_image1.png
    51
    125
    media_image1.png
    Greyscale
” [0034]; “The data B is measured variable” [0035]);
repeating the computing of P(M | D,I) as additional data is collected ("This formula can be executed for each measured value” [0036]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers, to incorporate a probability model for the detection as taught by Holschneider, to increase accuracy in identifying the disturbance.

Regarding claim 2, the combination of Levers and Holschneider substantially discloses the method above, and further, Levers discloses the at least one sensor is configured to sense disturbances in an electric field proximate the substrate for a given frame in time (“When TC is determined, the microprocessor expands that time to a time window having a lower band at about time t=TC -30 mS and an upper band at about time t=TC +30 mS. At step 174, the microcontroller analyzes the sensor signal” (Col 13, Ln 63-68)).

Regarding claim 3, the combination of Levers and Holschneider substantially discloses the method above, and further, Levers discloses simplifying the data for each frame to point source disturbances having position and intensity values  (“the moisture level on the sensor active area varies. Depending on the type of moisture, the shape of the sensor value edge is either "hard" or "soft"” (Col 10, Ln 3-5), “if the number of soft edges counted during a delay period does not overwhelmingly exceed the number of hard edges counted during the same period, a single drop rain pattern is recognized” (Col 10, Ln 7-11), “different rain intensities” (Col 8, Ln 31)).

Regarding claim 4, the combination of Levers and Holschneider substantially discloses the method above, and further, Holschneider teaches D is proportional to the product of a prior probability distribution and a maximum likelihood distribution (“order to combine the set of all measured values during the assessment of a hypothesis, the product of the calculated probabilities of each measured value is formed” [0036]).  

Regarding claim 5 the combination of Levers and Holschneider substantially discloses the method above, and further, Holschneider teaches: 
P(M | D,I) is calculated as P(M |I ) P(D |M,I)/P(D |I ) (“ 
    PNG
    media_image1.png
    51
    125
    media_image1.png
    Greyscale
” [0034]) , where:
P(M I) is a prior distribution (“p(A/B) is designated the likelihood and indicates the probability of the model A” [0034] , 
P(D | M,I) is a likelihood function when considered as a function of M (“To this end, p(B/A) is multiplied by p(A)”) [0034], and 
P(D |I ) is evidence (“under the condition of the measured values B” [0034]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers, to incorporate a probability model for the detection incorporating a likelihood distribution as taught by Holschneider, to increase accuracy in identifying the disturbance.

Regarding claim 7, the combination of Levers and Holschneider substantially discloses the method above, and further, Levers discloses the at least one sensor includes a light sensor Levers (“optoelectronic sensor" (Col 4, Ln 54)).

Regarding claim 9, Levers discloses a method of detecting moisture on a glass substrate (“indicating the presence of moisture on the portion of the windshield” (Col 2, Ln 50-51), “a function of a moisture ratio value (MRV), which is calculated from the current sensor value” (Col 7, Ln 35-39)), the method comprising: 
providing a plurality of parameterized models (Mx) for different possible disturbances (“the moisture ratio value is compared to two dynamic parameters, referred to herein as a connection, or switch on, threshold (TON) and a disconnection, or switch off, threshold (TOFF)” (Col 7, Ln 50-53), “upper dirt threshold (UDT) and the lower dirt threshold (LDT)) (Col 8, Ln 44); 
providing background information (Ix) concerning each of the models (“moisture ratio value (MRV), which is calculated from the current sensor value and the last determined hundred percent value (HPV)… HPV reflects the maximum sensor value” (Col 7, Ln 36-44), “if the sensor value is out of range, and if a special type of rain pattern is detected” (Col 7, Ln 58-60), “During initialization, appropriate memory locations and flags are cleared, variables are set to predetermined values, output ports are reset to normal state, the gain for the I/V converter 18 shown in FIG. 1 is preset, and the like” (Col 8, Ln 5-9));
collecting data from at least one sensor (D) connected to the substrate (“a sensor mounted to the windshield for monitoring a portion of the windshield, the sensor generating a signal having a value which varies as both moisture and dirt collect on the monitored portion” (Col 2, Ln 62-67);
computing of P(Mx | D,Ix) as additional data is collected (FIG 2, FIG 3, FIG 8, “microcontroller checks the information from the last wiping cycle (step 83) and determines whether the sensor value was within the data window. More specifically, at step 84 the microcontroller determines whether the signal value was below the lower boundary (i.e. LB=1, sensor value=0) of the data window…..at step 88 the microcontroller determines whether the sensor value had exceeded the upper boundary (i.e. UB=254, sensor value=255” (Col 9, Ln 34-46));
 comparing the probability of each said model to a predetermined threshold (“a plurality of operating thresholds are established” (Col 2, Ln 31-35), “these thresholds are expressed as a percentage of the HPV and can be modified or overridden based on specific conditions” (Col 7, Ln 55-57), “the interference level represents a threshold beyond which in all probability signal changes are to be evaluated as a coating present on the windshield” (Col 7, Ln 10-13));
 accepting or rejecting each said model based on the comparing (“microcontroller performs a rain pattern recognition procedure” (Col 9, Ln 51-52), “detects the presence of dirt on the windshield by comparing the present HPV to the upper dirt threshold” (Col 11, Ln 61-63) “a comparison is performed by the microcontroller to determine whether the moisture ratio is below the predetermined noise level (e.g. 98%)" (Col 12, Ln 30-35)); and 
when a particular model is accepted, causing an action to be taken relative to the glass substrate in dependence on the particular model that is accepted (“When the moisture ratio falls below the switch on threshold, the wipers are activated. When the moisture ratio is above the switch off threshold after a complete wipe cycle, the wipers are deactivated.”(Col 7, Ln 58-61), “when dirt, salt, and the like, are present on the windshield, the switch-on threshold and switch-off threshold are reduced so as to delay activation of the windshield wiping system and allow moisture to collect on the windshield. With the extra moisture on the windshield, the wiper blades will have a more effective cleansing action and dirt streaks across the windshield will be reduced” (Col 11, Ln 43-50)).
Levers does not explicitly disclose:
calculating a prior probability of Mx given Ix, P(Mx ix); 
computing a probability of each said model given D and Ix, P(Mx | D,Ix).
repeating the computing. 

However, a like reference, Holschneider teaches:
calculating a prior probability of Mx given Ix, P(Mx | I x)  (“p(A/B) is designated the likelihood and indicates the probability of the model A under the condition of the measured values B” [0034]);
computing a probability of each said model given D and Ix, P(Mx | D,Ix) (“probability of the model A under the condition of the measured values B" [0034]);
repeating the computing ("This formula can be executed for each measured value” [0036]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers, to incorporate a probability model for the detection as taught by Holschneider, to increase accuracy in identifying the disturbance.

Regarding claim 10, the combination of Levers and Holschneider substantially discloses the method above, and further Levers discloses parameterized models are provided for both moisture-related i disturbances and non-moisture-related disturbances (“distinguishing between the presence of moisture and dirt on the windshield” (Col 2, Ln 27-29), “detects the presence of dirt on the windshield by comparing the present HPV to the upper dirt threshold” (Col 11, Ln 61-63), “a moisture ratio value (MRV), which is calculated from the current sensor value and the last determined hundred percent value (HPV)” (Col Ln 37-39)).
 
Regarding claim 11, the combination of Levers and Holschneider substantially discloses the method above, and further Levers discloses the moisture-related disturbances include the presence of liquid condensation, frost, and ice (“different rain patterns such as widely scattered drops, drizzle, continuous rain, snow, fog” (Col 3, Ln 64-66).

Regarding claim 13, the combination of Levers and Holschneider substantially discloses the method above, and further Levers discloses the substrate is a part of a vehicle window built into a vehicle, and wherein the action includes actuating windshield wipers of the vehicle and/or turning on a defroster of the vehicle (“vehicular windshield” (Col 2, Ln 44), (“When the moisture ratio falls below the switch on threshold, the wipers are activated. When the moisture ratio is above the switch off threshold after a complete wipe cycle, the wipers are deactivated.”(Col 7, Ln 58-61).

Regarding claim 15, Levers discloses an electronic device located in close relative proximity to a glass substrate (“a sensor mounted to the windshield for monitoring a portion of the windshield, the sensor generating a signal having a value which varies as both moisture and dirt collect on the monitored portion” (Col 2, Ln 62-67)), the device comprising: 
a first memory location storing a plurality of parameterized models (Mx) for different -possible disturbances  (“memory of the microcontroller 12” (Col 6, Ln 37);
a second memory location storing background information (lx) concerning each of the models (“memory of the microcontroller 12” (Col 6, Ln 37));
a least one sensor configured to collect data from at least one sensor (D) connected to the substrate (“a sensor mounted to the windshield for monitoring a portion of the windshield, the sensor generating a signal having a value which varies as both moisture and dirt collect on the monitored portion” (Col 2, Ln 62-67)); and 
at least one processor (“the microcontroller performs a rain pattern recognition procedure” (Col 9, Ln 51-52)) configured to: 
computations of P(Mx 1D.lx) as additional data is collected by the at least one sensor (FIG 2, FIG 3, FIG 8, “microcontroller checks the information from the last wiping cycle (step 83)”(Col 9, Ln 34-46);; 
compare the probability of each said model to a predetermined threshold (“a plurality of operating thresholds are established” (Col 2, Ln 31-35), “these thresholds are expressed as a percentage of the HPV and can be modified or overridden based on specific conditions” (Col 7, Ln 55-57), “a comparison is performed by the microcontroller to determine whether the moisture ratio is below the predetermined noise level (e.g. 98%)" (Col 12, Ln 30-35)); and 
accept or reject each said model based on the comparison (“microcontroller performs a rain pattern recognition procedure” (Col 9, Ln 51-52), “detects the presence of dirt on the windshield by comparing the present HPV to the upper dirt threshold” (Col 11, Ln 61-63) “a comparison is performed by the microcontroller to determine whether the moisture ratio is below the predetermined noise level (e.g. 98%)" (Col 12, Ln 30-35)).  

Levers does not explicitly disclose:
calculate a prior probability of Mx given Ix, P(Mx Ix);
compute a probability of each said model given D and Ix, P(Mx D,Ix);
repeat computations as additional data is collected.

However, a like reference, Holschneider teaches:
calculate a prior probability of Mx given Ix, P(Mx Ix) (“p(A/B) is designated the likelihood and indicates the probability of the model A under the condition of the measured values B” [0034]);
compute a probability of each said model given D and Ix, P(Mx D,Ix) (“probability of the model A under the condition of the measured values B" [0034]);
repeat computations as additional data is collected ("This formula can be executed for each measured value” [0036]).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers, to incorporate a probability model for the detection as taught by Holschneider, to increase accuracy in identifying the disturbance.

Regarding claim 16, the combination of Levers and Holschneider substantially discloses the electronic device above, and further Levers discloses parameterized models are stored for both moisture-related disturbances and non-moisture-related disturbances (“a sensor mounted to the windshield for monitoring a portion of the windshield, the sensor generating a signal having a value which varies as both moisture and dirt collect on the monitored portion” (Col 2, Ln 62-67)).

Regarding claim 18, the combination of Levers and Holschneider substantially discloses the electronic device above, and further Levers discloses the at least one processor is further configured to cause an action to be taken in respect of the glass substrate when a particular model is accepted, the action to be taken being selected based on the particular model that is accepted (“When the moisture ratio falls below the switch on threshold, the wipers are activated. When the moisture ratio is above the switch off threshold after a complete wipe cycle, the wipers are deactivated.”(Col 7, Ln 58-61), “when dirt, salt, and the like, are present on the windshield, the switch-on threshold and switch-off threshold are reduced so as to delay activation of the windshield wiping system and allow moisture to collect on the windshield. With the extra moisture on the windshield, the wiper blades will have a more effective cleansing action and dirt streaks across the windshield will be reduced” (Col 11, Ln 43-50)).

Regarding claim 19, the combination of Levers and Holschneider substantially discloses the electronic device above, and  further Levers discloses the glass substrate is at least a part of a vehicle windshield (“vehicular windshield” (Col 2, Ln 60)), and
wherein the action to be taken is selected from the group consisting of turning on/ off windshield wipers, turning on/ off defrosters, and turning on/ off the vehicle's lights  (“When the moisture ratio falls below the switch on threshold, the wipers are activated. When the moisture ratio is above the switch off threshold after a complete wipe cycle, the wipers are deactivated.”(Col 7, Ln 58-61), “when dirt, salt, and the like, are present on the windshield, the switch-on threshold and switch-off threshold are reduced so as to delay activation of the windshield wiping system and allow moisture to collect on the windshield. With the extra moisture on the windshield, the wiper blades will have a more effective cleansing action and dirt streaks across the windshield will be reduced” (Col 11, Ln 43-50)).

Regarding claim 21, the combination of Levers and Holschneider substantially discloses the electronic device above, and further, Levers discloses a non-transitory computer readable storage medium tangibly storing instructions that, when executed by at least one processor, perform a method according to claim 1 (“the microcontroller performs a rain pattern recognition procedure” (Col 9, Ln 51-52)).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,276,389 (Levers) in view of US Publication 2006/0015307 (Holschneider) and US Publication 2008/0223127 (Schmitt).

Regarding claim 6, the combination of Levers and Holschneider substantially discloses the method above, but does not explicitly disclose at least one sensor includes a capacitive sensor configured to measure a disturbance in the capacitive field set up by the sensor, the capacitive field having different detected intensities at different positions in the field.  However, a similar reference, Schmitt teaches “a capacitive rain sensor. A desired distribution of the stray field between the sensors is achieved through the arrangement of the conductive areas. This results, in particular, in a maximized sensing region of the inventive rain sensor”[0008], “capacitive rain sensor 1” [0032].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider, to use capacitive sensors as the moisture sensor as taught by Schmitt, to incorporate an reliable sensor in the moisture sensing method.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,276,389 (Levers) in view of US Publication 2006/0015307 (Holschneider) and US Publication 2004/0201483 (Stam).

Regarding claim 8, the combination of Levers and Holschneider substantially discloses the method above, but does not explicitly disclose activating a heater if the model is accepted, so as to facilitate removal of condensation on the substrate  
	However, a like reference, Stam teaches, “Upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface” [0099].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider, to use a heater after identification of the disturbance as taught by Stam, to remove the condensation on the substrate to provide a solution to the detected problem.
Claims 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,276,389 (Levers) in view of US Publication 2006/0015307 (Holschneider), US Publication 2007/0044542 (Barguirdjian) and US Patent 6,654,070 (Rofe).

Regarding claim 12, the combination of Levers and Holschneider substantially discloses the method above, but does not explicitly disclose the non-moisture-related disturbances include EMI and human touch.  
However a like reference, Barguirdjian teaches EMI, “avoiding undesirable electromagnetic interference from affecting the operation of electrical conductor(s) 6 acting as the resonating element of moisture detector 4-2. Electrically conductive coating 48 can be transparent or colored. When colored, electrically conductive coating 48 can serve the dual purpose of a ground plane or faraday shield for moisture detector 4-2 and a sun shade of windshield 2.” [0073], [0054]  
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider, to also sense EMI disturbances as taught by Barguirdjian, to add to the different types of disturbances the method can distinguish for greater identification accuracy.
Levers and Holschneider in view of Barguirdjian does not explicitly teach human touch.
Another like reference, Rofe, teaches, “The third set of electrodes are attached to the surface of the windshield. This surface being on the interior of the vehicle and accessible to a vehicle driver/occupant. The vehicle driver/occupant can now easily touch these transparent electrodes and change the measured electrical characteristics of these electrodes.” (Col 3, Ln 2-7).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider and Barguirdjian, to also sense human touch disturbances as taught by Rofe, to add to the different types of disturbances the method can distinguish for greater identification accuracy and a lower chance of false identification.

Regarding claim 17, the combination of Levers and Holschneider substantially discloses the electronic device above, and further Levers discloses the moisture-related disturbances include the presence of liquid condensation, frost, and ice (“different rain patterns such as widely scattered drops, drizzle, continuous rain, snow, fog” (Col 3, Ln 64-66).
Levers does not explicitly disclose the non-moisture-related disturbances include EMI and human touch.  
However a like reference, Barguirdjian teaches EMI, “avoiding undesirable electromagnetic interference from affecting the operation of electrical conductor(s) 6 acting as the resonating element of moisture detector 4-2. Electrically conductive coating 48 can be transparent or colored. When colored, electrically conductive coating 48 can serve the dual purpose of a ground plane or faraday shield for moisture detector 4-2 and a sun shade of windshield 2.” [0054]  
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider, to also sense EMI disturbances as taught by Barguirdjian, to add to the different types of disturbances the method can distinguish for greater identification accuracy.
Levers and Holschneider in view of Barguirdjian does not explicitly teach human touch.
Another like reference, Rofe, teaches, “The third set of electrodes are attached to the surface of the windshield. This surface being on the interior of the vehicle and accessible to a vehicle driver/occupant. The vehicle driver/occupant can now easily touch these transparent electrodes and change the measured electrical characteristics of these electrodes.” (Col 3, Ln 2-7).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider and Barguirdjian, to also sense human touch disturbances as taught by Rofe, to add to the different types of disturbances the method can distinguish for greater identification accuracy and a lower chance of false identification.

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,276,389 (Levers) in view of US Publication 2006/0015307 (Holschneider), US Publication  2004/0019603 (Haigh) and US Publication 2004/0201483 (Stam).

Regarding claim 14, the combination of Levers and Holschneider substantially discloses the method above, but does not explicitly disclose the substrate is a part of a refrigerator/freezer merchandiser, and wherein the action includes heating at least the substrate.  
However, a like reference, Haigh, teaches “the sensors 24 can include … "smart" refrigerators” [0014].  
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the disturbance (moisture/dirt) detection and rain pattern identification on a glass windshield method of Levers and Holschneider, to use capacitive sensors as the moisture sensor as taught by Haigh, to incorporate an reliable sensor in the moisture sensing method.
Haigh does not explicitly teach the action includes heating at least the substrate.
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to use the moisture sensing method of Levers and Holschneider, and apply it to refrigerators as taught by Haigh, to accurately detect disturbances in other applications without the cost of developing a new system.
However, a like reference,  Stam teaches, “Upon detection of a blockage the above invention could be used to activate a cleaning or contamination removal system such a wiper, washer, defroster, heater or combination thereof designed to remove contamination from a surface” [0099].
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to use the moisture sensing method of Levers and Holschneider, to use a heater after identification of the disturbance as taught by Stam, to remove the condensation on the substrate to provide a solution to the detected problem.\

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,276,389 (Levers) in view of US Publication 2006/0015307 (Holschneider) and US Publication 2009/0206068 (Ishizeki).

Regarding claim 20, the combination of Levers and Holschneider substantially discloses the electronic device above but does not explicitly disclose:
the glass substrate is at least a part of a door to the merchandiser, and
wherein the action to be taken includes turning on/ off a heater so as to facilitate removal of condensate built up on the door.
However, a like reference, Ishizeki teaches  (“At snowfall, for example, in areas around right and left A-pillars of a windshield, ice and snow which has been scraped up by windshield wipers may become lumps and grow into a disturbance” [0014] …. “a window-glass heating device which comprises first heating means having a first heat generating film being transparent or semi-transparent and attached on an area including a central region of an automotive window glass” [0018] doors of automobiles include windows).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to use the moisture sensing method of Levers and Holschneider, to use a heater after identification of the disturbance as taught by Ishizeki, to remove the condensation or ice on the substrate to remove the disturbance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857